Citation Nr: 0837130	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  96-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left (minor) radial neck fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June to August 1976, from April 1985 to September 
1993, and from July to November 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO), which granted 
service connection for residuals of a left radial neck 
fracture, assigning a noncompensable rating.  In May 1999 the 
RO awarded a 10 percent rating for the left elbow disability, 
effective September 16, 1993 when his claim was received.

In March 1998, the veteran testified during a personal 
hearing at the RO and, in September 2002, the veteran, 
sitting at the RO, testified during a conducted via video 
conference, with the undersigned sitting at the Board's main 
office in Washington, D.C.  Transcripts of the hearings are 
associated with the claims file.

The case, including the veteran's other claims, was remanded 
by the Board for further development in August 2003.

In an October 2004 rating decision, the RO granted service 
connection for degenerative disc disease, claimed as low back 
spasm, bilateral plantar fasciitis, and degenerative disc 
disease of the cervical spine, claimed as neck spasms.  The 
RO's action represents a full grant of the benefits sought as 
to these claims.  As such, the Board will confine its 
consideration to the issue as set forth on the title page.
 
In June 2006, the veteran's claim was transferred to the Salt 
Lake City, Utah, RO, that now has jurisdiction of his case.




FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of a left (minor) radial neck fracture are manifested by some 
subjective complaints of pain with full range of motion, 
objective evidence of pain at end-point flexion, deformity at 
the tip of the olecranon, swelling, and tenderness.  There is 
no medical evidence of instability, muscle atrophy; effusion, 
weakened movement, excess fatigability, or incoordination.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for residuals of a left radial neck fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.20, 4.27, 4.71a, 
Diagnostic Code 5010-5212 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

A review of the record reveals that the veteran received VCAA 
notice in September 2007.  Thus, he was not provided notice 
of the VCAA prior to the adjudication of his claim in the 
June 1994 rating decision at issue.  The Board notes, 
however, that this would have been both a practical and a 
legal impossibility, because the VCAA was not enacted until 
November 2000.  Furthermore, the Board finds that any defect 
with respect to the timing of the VCAA notice letter 
constituted harmless error in this case.  The September 2007 
VCAA letter summarized the evidence needed to substantiate 
the veteran's claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.  The veteran was given every opportunity 
to submit evidence and argument in support of his higher 
initial rating claim, and to respond to the VCAA notice.  In 
March and October 2004, and in March and June 2008, a 
supplemental statement of the case subsequently readjudicated 
the appeal, thereby rendering any pre-adjudicatory notice 
errors to be non-prejudicial.  All of these factors combine 
to demonstrate that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claim.  Therefore, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
September 2007, including as it relates to the downstream 
disability rating and effective date elements of his claims.

Moreover, it is well to observe that service connection for 
residuals of a left (minor) radial neck fracture has been 
established and an initial rating for this condition has been 
assigned.  Thus, the veteran has been awarded the benefit 
sought.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  
As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  Also, it is 
of controlling significance that, after awarding the veteran 
service connection for residuals of a left (minor) radial 
neck fracture and assigning an initial disability rating for 
that condition, he filed a notice of disagreement contesting 
the initial rating determination.  See 73 Fed. Reg. 23353-
23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the veteran a statement of 
the case in May 1999 that addressed the initial rating 
assigned for residuals of a left (minor) radial neck 
fracture, included notice of the criteria for higher ratings 
for that condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The veteran was afforded VA examinations in December 1993, 
January 1998, June 2004, and January 2008 and testified 
before the undersigned in September 2002.  As the veteran 
appealed an initial rating decision, the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not 
apply to the instant case. 

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and oral and written 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II. Factual Background and Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required. 38 C.F.R. § 
4.21 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected left radial neck disability 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5010-5212.  In the assignment of diagnostic 
code numbers, hyphenated diagnostic codes may be used.  
Injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. §§ 4.20, 4.27.  Thus, 
the veteran's disease of arthritis of the elbow (Diagnostic 
Code 5010) is presently evaluated as impairment of the minor 
radius (Diagnostic Code 5212).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I (2007).  Full forearm pronation is from 0 to 80 degrees and 
full forearm supination is from 0 to 85 degrees.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation.  Limitation of flexion of 
either the major or minor forearm to 90 degrees warrants a 20 
percent evaluation.  Limitation of flexion of minor forearm 
to 70 degrees warrants a 20 percent evaluation.  Limitation 
of flexion of minor forearm to 55 degrees warrants a 30 
percent evaluation.  Limitation of flexion of minor forearm 
to 45 degrees warrants a 40 percent evaluation.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207, limitation of 
extension of either the major or minor forearm to 45 or 60 
degrees warrants a 10 percent evaluation.  Limitation of 
extension of either the major or minor forearm to 75 degrees 
warrants a 20 percent evaluation.  Limitation of extension of 
the minor forearm to 90 degrees warrants a 20 percent 
evaluation.  Limitation of extension of the minor forearm to 
100 degrees warrants a 30 percent evaluation.  Limitation of 
extension of the minor forearm to 110 degrees warrants a 40 
percent evaluation.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208, limited 
flexion of the forearm to 100 degrees and limited extension 
to 45 degrees is rated as 20 percent disabling.  This is the 
sole rating provided.

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  38 C.F.R. 4.71a, Diagnostic Code 5209.  A 
flail elbow joint warrants a 60 percent evaluation when the 
major upper extremity is involved.  Id.

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 50 percent evaluation when the major upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 
5210.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for nonunion of the ulna with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
ulna of the major or minor upper extremity in the lower half.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5212 provides a 10 percent 
rating for malunion of the radius with bad alignment.  A 20 
percent rating is assigned where there is nonunion of the 
upper half of the radius.  A 30 percent evaluation requires 
nonunion in the lower half with false movement with loss of 
bone substance or deformity.  Id.

Under 38 C.F.R. § 4,71a, Diagnostic Code 5213, limitation of 
supination of either forearm to 30 degrees or less warrants a 
10 percent evaluation.  Bone fusion with loss of supination 
and pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed near 
the middle of the arc or in moderate pronation.  Bone fusion 
with loss of supination and pronation of the forearm of the 
minor upper extremity warrants a 30 percent evaluation if the 
hand is fixed in supination or hyperpronation.  Id.

The service medical records reflect that the veteran suffered 
a left radial neck fracture in July 1988.  The fracture was 
non-displaced and healed well.  A June 1991 service medical 
record reflects full range of motion with slight swelling and 
tenderness at the olecranon when the diagnosis was olecranon 
bursitis.

A December 1993 VA general medical examination report 
indicates that the veteran complained of pain when he leaned 
on his elbow.  It was noted that the veteran had a loose 
nodule in that area that flared up intermittently.  
Examination revealed full extension and flexion.  The 
clinical impression was elbow fracture. 

A March 1993 service medical record includes the veteran's 
complaints of elbow pain.  Results of x-rays included two 
small olecranon periosteal elevations (bumps).

The veteran underwent a VA examination in January 1998.  The 
veteran said that he injured his elbow while playing 
basketball.  He stated that he could not lean on his elbow 
even when he was in bed.  The x-rays showed a beaking or 
sharpening of the olecranon joint at the elbow.  Range of 
motion was from full extension to 130 degrees of flexion.  
There was deformity at the tip of the olecranon with excess 
scar tissue that was slightly tender.  The examiner found 
lipping and spurring at the ulnar olecranon at the elbow and 
mild traumatic arthrosis.

During his September 2002 Board hearing, and in his May 1998 
personal hearing at the RO, the veteran testified that he had 
full range of motion most of the time and full strength with 
some tenderness and pain.  He also stated that his elbow 
locked up occasionally and he did not experience flare-ups.  
(See September 2002 hearing transcript at pages 18-20).

A June 2004 VA examination revealed full and pain free range 
motion of the left elbow and arm.  The veteran's primary 
complaint was occasional popping, tenderness, and mild 
swelling in the olecranon bursa.  Range of motion of the left 
elbow was flexion to 145 degrees and extension to 0 degrees.  
Supination was to 85 degrees and pronation was to 80 degrees 
with no pain, weakness, lack of endurance or incoordination.  
The olecranon bursal sac was tender to touch.  An x-ray 
revealed evidence of an old healed fracture with an olecranon 
spur noted at the insertion of the triceps, tendon, 
posteriorly.  The examiner stated that there was no 
functional impairment and the disability did not impact the 
veteran's employment.

The veteran underwent VA examination in January 2008.  The 
veteran told the examiner that the fracture was well-healed; 
however, he complained of intermittent popping of the elbow.  
He reported shooting pain and occasional swelling in the 
olecranon process region.  He told the examiner that the 
disability did not interfere with his employment and his 
routine daily activities.

On examination, range of motion of the left elbow was flexion 
from 0 to 145 degrees with minimal pain at 145 degrees.  
There was no swelling, tenderness, or instability.  
Supination and pronation was from 0 to 80 degrees without 
pain.  There was no fatigue, decreased motion, weakness, or 
incoordination with repetitive use.  The examiner found a 
remote fracture of the left neck of the radius that was well-
healed.  He further stated that there was no obvious 
limitation of motion, inflammation, or swelling.  The 
examiner did not render a diagnosis as the examination was 
normal.  X-rays showed mild osteoarthritis with no evidence 
of acute fracture or dislocation.

Based on the probative and objective medical evidence of 
record, the Board is of the opinion that criteria for an 
initial evaluation in excess of 10 percent are not met under 
Diagnostic Codes 5206, 5207, and 5208 as limitation of 
flexion or extension such as to warrant an increased rating 
is not shown on recent or past VA examinations.  The most 
recent VA orthopedic examination report included findings of 
full range of motion, pronation to 80 degrees and supination 
to 80 degrees.  The June 2004 VA examination revealed full 
and pain free motion of the left elbow and arm.  Flexion was 
145 degrees and extension was 0 degrees.  Supination was to 
85 degrees and pronation was to 80 degrees with no pain, 
weakness, lack of endurance or incoordination.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, 5208.  

Further, there is no evidence of left elbow ankylosis to 
allow a higher evaluation under Diagnostic Code 5205, joint 
fracture to allow a higher rating under Diagnostic Code 5209, 
malunion or other deformity of the left elbow that would 
warrant an increased evaluation under Diagnostic Codes 5210, 
5211 or 5212 or impairment of supination and pronation under 
Diagnostic Code 5213.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5209-5212.  In fact, the veteran's symptoms are 
shown to primarily come from no more than minimal 
degenerative changes and subjective complaints of pain with 
no limitation of motion, which the basis for his current 
rating under Diagnostic Codes 5003 and 5010.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  A higher rating under 
Diagnostic Codes 5003 and 5010 is not warranted unless there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

While 38 C.F.R. §§ 4.40 and 4.45 are for application here, 
there is no current objective evidence of pathology, disuse 
atrophy, incoordination on use, weakness, or painful motion 
such that a rating in excess of 10 percent is warranted under 
these regulations.  See DeLuca v. Brown, 8 Vet. App. at 202.  
That is, while the veteran's left elbow has, according to the 
January 2008 examination findings, included objective 
evidence of pain at the end-point range of flexion, there is 
no clinical indication that his symptoms result in any 
functional limitation to a degree that would support a rating 
in excess of 10 percent.  In fact, in January 2008 VA 
examiner reported that there was no functional impairment, 
fatigue, decreased motion, weakness, or incoordination with 
repetitive use.  Id. at 202.  That VA examiner reported that 
the veteran had a normal examination.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's left 
elbow disability are contemplated in the currently assigned 
10 percent rating.  There is no indication that pain, due to 
disability of the left elbow, causes functional loss greater 
than that contemplated by the 10 percent evaluation now 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a fracture of the left radial neck.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected left elbow disability, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time since the veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.



(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for residuals of a 
left (minor) radial neck fracture is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


